[Cite as Fox v. Ohio Dept. of Transp., 2011-Ohio-1765.]

                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




BONNIE FOX                                                Case No. 2010-10645-AD

        Plaintiff                                         Deputy Clerk Daniel R. Borchert

        v.                                                ENTRY OF DISMISSAL

OHIO DEPARTMENT OF
TRANSPORTATION



         {¶ 1} On November 22, 2010, defendant filed a motion to dismiss, stating this
claim was paid by Lionel Construction Company. On November 18, 2010, check no.
037261 in the amount of $777.52, was sent to plaintiff as a full and final release of the
claim against defendant. Plaintiff has not responded to defendant’s motion to dismiss.
R.C. 2743.02(D) in pertinent part states: “Recoveries against the state shall be reduced
by the aggregate of insurance proceeds, disability award, or other collateral recovery
received by the claimant.” Upon review, the court finds that the money received by
plaintiff is a recovery from a collateral source. Accordingly, defendant’s motion is
GRANTED and plaintiff’s case is DISMISSED. The court shall absorb the court costs
for this claim in excess of the filing fee.




                                                          ________________________________
                                                          DANIEL R. BORCHERT
                                                          Deputy Clerk
cc:
Bonnie Fox                                                Chester T. Lyman, Jr.
1121 Brice Road                                           Assistant Legal Counsel
Reynoldsburg, Ohio 43068                                  Department of Transportation
                                                          1980 West Broad Street
DRB/laa                                                   Columbus, Ohio 43223
Filed 1/26/11
Sent to S.C. reporter 4/8/11